Citation Nr: 1431978	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  08-39 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a sciatic disability, claimed as numbness in the right leg. 

3.  Entitlement to a total disability rating due to individual unemployability caused by the Veteran's service-connected disabilities.  

4.  Entitlement to a disability rating in excess of 10 percent for tinnitus. 

5.  Entitlement to a compensable disability rating for bilateral hearing loss. 

6.  Entitlement to a disability rating in excess of 10 percent for laceration of the scar of the forehead.  

7.  Whether the January 11, 1991 rating decision should be reversed or amended due to clear and unmistakable error (CUE) in denying the Veteran's claim of entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active honorable service from June 7, 1979 through August 2, 1984.  He also served on active duty from August 3, 1984 through January 11, 1989, during which he received a bad conduct discharge by reason of his sentence at a General Court Martial. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from Regional Office (RO) decisions issued in April 2008 and April 2009.

The issues of entitlement to service connection for traumatic brain injury, old granulomatous disease, a hiatal hernia, diabetes mellitus, onychomycosis, asthma, a bilateral bunion deformity, subconjunctival hemorrhages, right should disability, herpes simplex encephalitis, anxiety and depression, bilateral hand disability, blackouts, eye disability, specially adapted housing, and a temporary total disability rating, as well as earlier effective dates for tinnitus, hearing loss, and a forehead scar have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a video-conference hearing before the Board in two February 2013 pieces of correspondence.  The Veteran was not scheduled for a hearing at any point, nor did he withdraw his request for a hearing.  Consequently, the Board has no discretion and the appeal must be remanded to the Los Angeles, CA RO.  The Veteran should then be afforded a videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2012).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



